Daniels, J.
The Board of Home Missions of the Presbyterian Church of the United States was created a corporation by chapter 287, Laws 1872, but the act did not exempt it from liability to taxation under the general laws of the state. A legacy of $50,000 was given to this board by the will of the testatrix, Henrietta A. Lenox, and the executors paid the sum of $47,500 of the amount to the board, reserving the residue for the collateral inheritance tax. The board considered that to be unauthorized, and petitioned the surrogate for an order directing the payment to it of this reserved amount; and the surrogate made the order from which the appeal has been brought. This board has not been exempted from taxation by any law of the state. In that respect it stands precisely as the Board of Foreign Missions does, whose case has been already examined, (ante, 310,) and for the reasons then given, the order made on the application of this board should be reversed, with $10 costs, and the disbursements. All concur.